 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9    ROBERTO G. MIRASOL, et al.,                       Case No. 2:19-cv-00027-KJM-EFB
10                       Plaintiffs,
11           v.                                         ORDER
12    WELLS FARGO BANK, N.A.,
13                       Defendant.
14

15                  On January 14, 2019, the Clerk of the Court issued a notice that plaintiffs’ counsel,

16   Moshe Selikovitz, is not admitted to practice in the Eastern District of California and must become

17   admitted before representing plaintiffs in this action. ECF No. 5. The Clerk of the Court sent a

18   petition for admission to counsel’s address listed on the case and on the California Bar website. Id.

19   Selikovitz has taken no action since. Further, defendant’s counsel indicates his numerous attempts

20   to reach Selikovitz to meet and confer on defendant’s motion to dismiss were unsuccessful, ECF

21   No. 3 at 3, and plaintiffs have not filed an opposition or statement of non-opposition to the motion

22   to dismiss.

23                  Accordingly, Selikovitz is ORDERED to SHOW CAUSE why he should not be

24   sanctioned $250 for failing to respond to the clerk’s notice and seek admission to practice in this

25   district. Hearing on defendant’s motion to dismiss and the court’s pretrial scheduling conference,

26   currently set for March 22, 2019, are VACATED and RESET for May 17, 2019 at 10:00 a.m.

27                  IT IS SO ORDERED.

28   DATED: March 14, 2019.
                                                       1    UNITED STATES DISTRICT JUDGE
